DETAILED ACTION
This office action is in response to applicant's amendments and remarks filed on January 12, 2022.  
Claims 1-11 and 18-19 have been cancelled.  
Claims 12, 29-31, 39-42 and 46-47 have been amended.
Claims 12-17 and 20-47 are currently allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to an image forming apparatus allowing a voice operation, a control method therefor, a storage medium storing control program therefor, and an image forming system (see original disclosure, i.e. para. 1 and etc.).
With regard to Claim 12, the closest prior arts of record, Nakajima and Rhee, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… a unit configured to, in a first case where it is determined that the command obtained by preforming the natural language process on the voice command received via the microphone has been received, (i) cause the display device to display a notification, after 
With regard to Claims 13-17 and 20-26, the claims are depending from the independent Claim 12, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 29, the closest prior arts of record, Nakajima and Rhee, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… a unit configured to, in a first case where it is determined that the command obtained by performing the natural language process on the voice command received via the microphone has been received, (i) cause the display device to display a notification, after 
With regard to Claim 30, the closest prior arts of record, Nakajima and Rhee, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… in a first case where it is determined that the command obtained by preforming the natural language process on the voice command received via the microphone has been received, (i) causing the display device to display a notification, after the command obtained by performing the natural language process on the voice command received via the microphone is received, indicating that the first process corresponding to the command obtained by performing the natural language process on the voice command received via the microphone is being performed and (ii) detecting the nonverbal user operation, received by the operation device, instructing execution of the first process and preventing execution of the first process instructed by the detected nonverbal user operation while the notification is being displayed; and in a second case where it is determined that the command obtained by preforming the natural language process on the voice command received via the microphone has not been received, detecting the nonverbal user operation, received by the operation device, instructing execution of the first process and executing the first process instructed by the detected nonverbal user operation”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on January 12, 2022 (i.e. on pg. 12-14 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claim 31, the closest prior arts of record, Nakajima and Rhee, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… a unit configured to, in a first case where it is determined that the command obtained by preforming the natural language process on the voice command received via the microphone has been received, (i) cause the touch panel display device to display a notification, after the command obtained by performing the natural language process on the voice command received via the microphone is received, indicating that the first process corresponding to the command obtained by performing the natural language process on the voice command received via the microphone is being performed and to (ii) detect the nonverbal user operation, received by the key pad of the operation device, instructing execution of the first process and prevent execution of the first process instructed by the nonverbal user operation received by the key pad while the notification is being displayed; and a unit configured to, in a second case where it is determined that the command obtained by performing the natural language process on the voice command received via the microphone has not been received, detect the nonverbal user operation, received by the key pad of the operation device, instructing execution of the first process and execute the first process instructed by the nonverbal user operation received by the key pad”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on January 12, 2022 (i.e. on pg. 12-14 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 32-45, the claims are depending from the independent Claim 31, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 46, the closest prior arts of record, Nakajima and Rhee, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… a 
With regard to Claim 47, the closest prior arts of record, Nakajima and Rhee, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… in a first case where it is determined that the command obtained by preforming the natural language process on the voice command received via the microphone has been received, (i) causing the touch panel display device to display a notification, after the command obtained by performing the natural language process on the voice command received via the microphone is received, 
Therefore, Claims 12-17 and 20-47 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY X ZHENG/Primary Examiner, Art Unit 2675